 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 4 American Standard Companie
s, Inc., American 
Standard Inc.
 d/b/a American Standard 
and
 Glass, Molders, Pottery, Plastics & Allied 
Workers International Union, AFL
ŒCIO, CLC, 
and its Local Union No. 7A.  
Cases 8
ŒCAŒ33352, 
8ŒCAŒ33477, 8
ŒCAŒ33551, 8
ŒCAŒ33641, 8
ŒCAŒ34284, 8
ŒCAŒ34372, and 8
ŒCAŒ34809 October 22, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
 AND 
PEARCE
 On May 30, 2008, the two sitting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at 352 NLRB 
644 (2008).
1  Therea
fter, 
the Respondent filed a p
etition for review in the United 
States Court of Appeals for the D.C. Circuit, and the 
General Counsel filed a cross
-application for enforc
e-ment.  On June 17, 2010, the United States Supreme 
Court issued it
s decision in 
New Pro
cess Steel, L.P. v. 
NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of 
the Act, in order to exercise the del
egated authority of the 
Board, a delegee group of at least three me
mbers must be 
maintained.  Thereafter, the court of ap
peals remanded 
this case for further proceedings consistent with the S
u-preme Court™s dec
ision.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
2  1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members L
ie
bman, 
Schaumber, and Kirsanow, as a three
-member group, all of the po
wers 
of the National Labor Relations Board in anticipation of the expiration 
of the terms of Members Kirsanow and Walsh on Dece
mber 31, 2007.  
Therea
fter, pursuant to this delegation, t
he two sitting members issued 
decisions and orders in unfair labor practice and representation cases.
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative eco
nomy, 
the panel includes
 the members who participated in the original dec
i-sion.  Furthermore, 
under the Board™s standard procedures appl
icable to 
all cases assigned to a panel, the Board Members not a
ssigned to the 
panel had the opportunity to participate in the adjudic
ation of t
his case 
at any time up to the iss
uance of this decision.
 The Board has considered the judge™s decision and t
he 
record in light of the exceptions and briefs and has d
e-cided to affirm the judge™s rulings, findings, and concl
u-sions and to adopt the recommended Order to the e
xtent 
and for the reasons stated in the decision reported at 352 
NLRB 644, which is incorpor
ated herein by refe
rence 
except as modified below.
 Substitute the following two paragraphs for the third 
full paragraph at page 645.
 ﬁWe agree with the judge™s conclusion that the pa
rties™ 
conduct in the late hours of April 30, and early hours of 

May 1, 20
02, establishes that there was no ‚meeting of 
the minds™ on a successor agreement.  It is undisputed 
that there was no written agreement or signed or initialed 
document of any kind memorializing the alleged agre
e-ment between the parties prepared on May 1, 
contrary to 
both the parties™ prior practice and the common colle
c-tive
-bargaining practice gene
rally.  The Union called a 
brief strike after expiration of the prior agre
ement and 
before the parties agreed to extend the prior contract.  
The parties agreed t
o continue negotiating over the ou
t-standing noneconomic issues, and the parties in fact did 
so in the early morning hours of May 1, when the medi
a-tor was no longer present.  Respo
ndent™s corporate vice 
president, Mo Heshmati, i
nformed employees as they 
arr
ived at work the morning of May 1 that negotiations 
were on
-going as no settl
ement had been reached.
 Given these various forms of compelling ev
idence that 
neither the Union™s nor the Respondent™s principals b
e-
lieved an agreement had been reached, the te
stimony of 
the mediator and related evidence that the judge refused 

to receive would not change our conclusion that the R
e-spondent violated Section 8(a)(5) when it refused to co
n-tinue negotiations in the absence of impasse or agre
e-ment on May 1, and its relat
ed actions after that time.  
For that reason, we decline to pass on the Respondent™s 
argument that the judge erred by excluding the ev
i-dence.ﬂ
3 3 Fn. 11, id., is incorp
orated herein in its entirety.
  356 NLRB No. 4
                                                                                                                       